               Case 6:19-bk-07295-KSJ       Doc 75     Filed 02/03/20    Page 1 of 2




                                       ORDERED.
         Dated: January 31, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov
In re:
                                                             Case No.: 6:19-bk-07295-KSJ
Cocoa Expo Sports Center, LLC                                Chapter 11
                                                             FEIN: XX-XXXXXXX
          Debtor.


           ORDER GRANTING CREDITOR BANK OF WASHINGTON’S MOTION
         TO DISMISS BANKRUPTCY AND FOR RELIEF FROM AUTOMATIC STAY

          THIS CASE came on for consideration at an evidentiary hearing on January 27, 2020 upon

Bank of Washington’s Motion to Dismiss or in the Alternative, Motion for Relief From the

Automatic Stay or Motion to Abstain (Doc. 12; “Motion”). After considering the record in this

case, the arguments of interested parties, and the evidence presented, the Court does hereby,

ORDER:

          1.     The Motion (Doc. 12) is GRANTED.

          2.     This case DISMISSED.

          3.     Relief from the Automatic Stay imposed by 11 U.S.C. § 362 is granted and the Stay

is immediately lifted.

          4.     The Debtor is ENJOINED from filing a petition under any chapter of Title 11 until

February 19, 2021 as ordered by this Court in the Debtor’s prior case (Case No. 6:17-bk-00441-

KSJ; Doc. No. 268; “2019 Injunction”).
              Case 6:19-bk-07295-KSJ            Doc 75      Filed 02/03/20       Page 2 of 2




        5.       The Debtor is ineligible to be a “debtor” under Title 11 until the expiration of the

2019 Injunction.

        6.       In the event that a Bankruptcy or Involuntary Bankruptcy is filed by or on behalf

of Cocoa Expo Sports Center, LLC in violation of the 2019 Injunction, the provisions of the

Automatic Stay under 11 U.S.C § 362 are annulled immediately, no automatic stay shall arise or

apply to any property involved in such improperly-filed case, through and including February 19,

2021.

        7.       Willful violation of this order or the 2019 Injunction may constitute civil contempt.



Attorney Phil A. D’Aniello is directed to serve a copy of this order on interested parties and file a proof of
service within 3 days of entry of this order.
